Citation Nr: 1444992	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

3.   Whether new and material evidence has been received to reopen a claim of service connection for a back disorder. 

4.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2010, the Veteran expressly filed a claim of service connection for all disorders discussed by his private physician, which included psychiatric disorders of PTSD and an adjustment disorder.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim for a psychiatric disorder broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the evidence of record contains diagnoses for other acquired psychiatric disabilities including an adjustment disorder.  

In this case, the Veteran was previously denied a claim of entitlement to service connection for PTSD, thus, the claim for PTSD has been treated as a claim to reopen.  The Board notes that the August 2002 rating decision only denied service connection for PTSD and not any other acquired psychiatric disorder.  The Board acknowledges that the decision indicated that the Veteran had a diagnosis of depression which was not PTSD but the AOJ did not address whether such acquired psychiatric disorder was related to service.  Thus, the present claim for an acquired psychiatric disorder as it pertains to disorders other than PTSD does not require new and material evidence and the section regarding new and material evidence is limited to reopening the claim for PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
 
As the Board determines herein that new and material evidence has been received to reopen the claim for PTSD, the Board has recharacterized his claim of service connection for an acquired psychiatric disorder pursuant to Clemons, as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The documents in his Virtual VA file, as well as those contained in VBMS, are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  By an August 2002 rating decision, the RO denied the Veteran's claims for service connection for PTSD and a back disorder; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's August 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and a back disorder, and raises a reasonable possibility of substantiating the claim.

4.  Competent, probative evidence indicates that the Veteran has valid, current diagnoses of PTSD and an adjustment disorder, and that his PTSD and adjustment disorder are at least as likely as not related to service.

5.  Competent, probative evidence indicates that the Veteran has valid, current diagnoses of lumbar muscle strain and degenerative disc disease, and that the disorders are at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision denying service connection for PTSD and a back disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for a back disorder.  38 U.S.C.A. § 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the favorable disposition of the Veteran's requests to reopen the claims of service connection for PTSD and a back disorder, as well as the favorable disposition of the claims of entitlement to service connection for an acquired psychiatric disorder and a back disorder, the Board finds that all notification and development action needed to render a fair decision on the appeals has been accomplished.

II.  New and Material Evidence

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in August 2002, denied the Veteran's claim for service connection for PTSD on grounds that he did not have a current disorder of PTSD.  In the same decision, the RO denied service connection for a back disorder because there was no nexus between the current symptoms and service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Regarding PTSD, the pertinent evidence received since the time of the RO's August 2002 rating decision includes an October 2010 letter from the Veteran's private physician, diagnosing PTSD according to DSM-IV criteria as well as an adjustment disorder and relating both to service.  This evidence was not before adjudicators when the Veteran's claim was last denied in August 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Regarding the back disorder, the pertinent evidence received since the August 2002 rating decision includes a March 2011 VA examination report which contains current diagnoses of lumbar muscle spasm and degenerative disc disease as well as the October 2010 letter from the private physician.  In the October 2010 letter, the private physician determined that it was more probable than not that the Veteran's back problems were due to continuously carrying heavy loads on his back during service.  The private physician explained that the stress applied to his back during service due to heavy loads and bending, lifting and carrying them causes chronic inflammatory changes with subsequent degenerative problems.  The private physician further explained that "all of this causes bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of vertebras than the other and by consequence the patient could present with disc bulging and herniation with degenerative problems.  This evidence was not before adjudicators when the Veteran's claim was last denied in August 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Based on the foregoing, the Board finds new and material evidence has been received for both claims and they are reopened.  

III.  Service Connection 

Having reopened the claims for service connection for PTSD and a back disorder, the Board turns to a determination on the merits.  The AOJ considered both claims de novo in its August 2012 Statement of the Case.  Thus, the Board has jurisdiction to review the claims on the merits. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Generally for service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, to include arthritis, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.

However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).  Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).



	a.  Acquired Psychiatric Disorder

In addition to the regulations cited above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).  The regulation also contains specific provisions related to stressors not at issue here (prisoner of war and personal assault) and notes that lay evidence may be enough to establish the in-service stressors in those situations.   38 C.F.R. § 3.304 (f) (2013).   

In this case, the Veteran's reports of working in mail delivery in Vietnam, being escorted by Infantry service members and witnessing some of them dying as well as being in fear for his life every time he went out to deliver mail.  The AOJ has conceded that the Veteran had an in-service stressor.  Thus, there is no dispute that Shedden element (2) has been met. 

Regarding Shedden element (1), a current acquired psychiatric disability, the Board resolves all doubt in the Veteran's favor and finds that he has current diagnoses of an adjustment disorder, a depressive disorder not otherwise specified, and PTSD.  

With respect to the PTSD diagnosis, the October 2010 letter from the Veteran's private physician diagnosed PTSD in conformance with the DSM-IV.  The Board acknowledges that a May 2011 VA examiner found that the Veteran met the DSM-IV criterion for a stressor but did not meet the DSM-IV criteria for PTSD.  The examiner did not specifically explain which criteria were not met, but noted that the Veteran did not have re-experiencing of the traumatic event.  However, in the October 2010 letter, the private physician indicated that the Veteran re-experiences the event through nightmares and flashbacks.  The private physician also noted that the Veteran makes an effort to avoid recollection of the event and circumstances that evoke recall.  The private physician noted the Veteran's report that he does not tolerate loud noises, explosions and that airplanes, helicopters, and fireworks make him enter an anxious state that does not let him perform in a correct way.  She noted his reports that he cannot be touched on his back unexpectedly; he does not like to be in crowded places; he does not like to see war movies or any scene of violence.  She also noted evidence of hyper arousal and his reports of panic attacks during which he feels chest oppression, palpitations, and intense fear and nervousness.  Based on the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD and resolves all doubt in the Veteran's favor.  Moreover, the private physician related the PTSD to service.  Thus, Shedden elements (1) and (3) have been met with respect to a current diagnosis of PTSD that is related to service.  

Further, the private physician also indicated that the Veteran had a diagnosis of an adjustment disorder related to the same incidents in service.  Thus, all three Shedden elements have been met with respect to an adjustment disorder.  

Also of note, the May 2011 VA examiner diagnosed a depressive disorder not otherwise specified but noted the Veteran's report that his depressive symptoms were reactive and responsive to situational everyday stressors and not to military experiences.  The private physician did not discuss any diagnosis of a depressive disorder but in a summary of symptoms in support of the Veteran's claim, the physician indicated that the Veteran has depressive symptoms.  Thus, it appears that the private physician included the depressive symptoms in her analysis of the Veteran's diagnoses of PTSD and an adjustment disorder.   

In summary, the file contains evidence of a valid DSM-IV diagnosis of PTSD as well as an adjustment disorder during the pendency of this claim that has been determined to be as likely as not the result of the Veteran's in-service experience of delivering mail in Vietnam.  The opinion was expressed in terms sufficient to apply the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder, are met.  See 38 C.F.R. § 3.304(f).

	b.  Back disorder

Initially, the Board notes that the Veteran has current diagnoses of lumbar muscle spasm and degenerative disc disease.  See March 2011 VA examination report.  As such, element (1) under Shedden, current disability, is met.  

A review of the Veteran's service treatment records and lay statements reveals that he was treated in service for back complaints and was diagnosed with an acute low back strain in February 1970.  At that time, the service physician also noted that the Veteran's work consisted of lifting heavy objects.  As such, Shedden element (2) is met. 

Turning to crucial Shedden element (3), nexus, the Board notes that the evidence of record contains conflicting medical opinions.  Ultimately, the Board finds the evidence is at the very least, in equipoise.  

Weighing in favor of the claim is an October 2010 letter, the Veteran's private physician opined that it was more probable than not that the Veteran's back problems were due to continuously carrying heavy loads on his back during service.  The private physician explained that the stress applied to his back during service due to heavy loads and bending, lifting and carrying them causes chronic inflammatory changes with subsequent degenerative problems.  The private physician further explained that "all of this causes bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of vertebras than the other and by consequence the patient could present with disc bulging and herniation with degenerative problems."  The Board acknowledges that the private physician did not list the specific back "problem" with which the Veteran has been diagnosed, but the Board emphasizes that the March 2011 VA examiner diagnosed him with lumbar muscle spasm and degenerative disc disease.  Therefore there is no doubt that he has a current disability that the private physician related to service.  Further, as the private physician reasoned that the Veteran's service duties of carrying large loads could lead to degenerative problems, the Board resolves doubt in the Veteran's favor and finds that the private physician's positive nexus opinion applies to the Veteran's diagnosed lumbar muscle spasm and degenerative disc disease.   

Weighing against the claim is a March 2011 VA opinion.  The Veteran underwent a VA examination in March 2011 and the VA examiner diagnosed lumbar muscle spasm and degenerative disc disease.  However, the VA examiner opined that the Veteran's lumbar muscle spasm and degenerative disc disease were not related to service but were instead, related to the normal aging process.  The Board finds the opinion inadequate because the nexus opinion appears to be based on the fact that there was no medical evidence that the Veteran had low back pain one year after service discharge.  The examiner did not address the possibility that the Veteran may have had symptoms for which he did not seek treatment, shortly following service.     

The Board also notes that private records indicate that the Veteran had a muscle spasm at work in 1995.  However, the records do not indicate that he had any sort of intervening back injury between service and the present claim.  Rather, the reports regarding the back spasm indicate that he was simply sitting in his chair at work, working as a long distance telephone operator, when the spasm occurred in 1995.  

In sum, the evidence includes current diagnoses of low back disorders, documents low back problems in service, and the medical is at least in equipoise linking the current disorders to service.  Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for the low back disorders is warranted. See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder, is granted subject to the laws and regulations governing payment of monetary benefits.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a back disorder is reopened.

Service connection for a back disorder is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


